Citation Nr: 0947549	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-11 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for flushing attack 
syndrome with associated difficulty swallowing (claimed as 
dysphagia); shortness of breath; and severe weakness/fatigue 
secondary to benzene exposure from jet fuel.

2.  Entitlement to service connection for diabetes mellitus 
secondary to flushing syndrome.

3.  Entitlement to service connection for coronary artery 
disease secondary to flushing syndrome.

4.  Entitlement to service connection for hypertension 
secondary to flushing syndrome.

5.  Entitlement to service connection for osteopenia 
secondary to flushing syndrome.

6.  Entitlement to service connection for obstructive sleep 
apnea secondary to flushing syndrome.

7.  Entitlement to service connection for hearing loss, 
including as secondary to benzene exposure from jet fuel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1961 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008 the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing in Waco, 
Texas.  The transcript of that hearing has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current flushing syndrome and associated 
symptomatology (including difficulty swallowing; shortness of 
breath; and severe weakness/fatigue) and his bilateral hearing 
loss disorder are both secondary to his contamination during 
service with jet engine fuel.

2.  The Veteran's diabetes mellitus, coronary artery disease, 
hypertension, osteopenia, and obstructive sleep apnea are 
secondary to his flushing syndrome treatment regime, 
including systemic corticosteroids.


CONCLUSIONS OF LAW

1.  Flushing syndrome with associated difficulty swallowing 
(claimed as dysphagia); shortness of breath; and severe 
weakness/fatigue (flushing syndrome) was reasonably incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


2.  Diabetes mellitus is secondary to the Veteran's service-
connected flushing syndrome.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).  

3.  Coronary artery disease is secondary to the Veteran's 
service-connected flushing syndrome.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).  

4.  Hypertension is secondary to the Veteran's service-
connected flushing syndrome.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).  

5.  Osteopenia is secondary to the Veteran's service-
connected flushing syndrome.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).  

6.  Obstructive sleep apnea is secondary to the Veteran's 
service-connected flushing syndrome.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).  

7.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefits sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran seeks service connection for a flushing disorder 
and hearing loss due to in-service exposure to benzene in jet 
fuel.  He also seeks service connection for muscle weakness, 
shortness of breath, diabetes mellitus, coronary 
atherosclerotic disease, dysphagia, hypertension, osteopenia, 
and obstructive sleep apnea, which he says are all secondary 
to medications taken for his flushing disorder.  

According to the Veteran, while refueling a B-52 bomber the 
fuel hose broke.  He says that high pressure JP-4 fuel 
sprayed at least 50 feet into the air, and that he was 
completely soaked.  He adds that the incident was witnessed 
by the wing commander, and that the fire department was 
notified and responded.  He further states that he attempted 
to hose down at the scene, but had to leave the base and go 
home to shower more completely with soap and water.  Service 
personnel records confirm that the Veteran's work included 
refueling and defueling duties.  Letters from military 
buddies and the Veteran's wife corroborate the Veteran's 
accounts of having been saturated with jet fuel during a 
fueling mishap.  

Legal Criteria

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during active military service.  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.




Medical Evidence

In a letter dated in August 1994 a Mayo Clinic physician 
advised that the Veteran's fatigue was, in part, due to 
partial adrenal suppression from the long-acting steroids 
that were being used to help stop his flushing attacks.  

In a letter dated in May 2005 a private treating physician 
reported that the Veteran had received treatment at his 
clinic since 1988.  He advised that in 1991 the Veteran began 
to experience symptoms of flushing in the neck and chest 
associated with a swelling sensation in the face, difficulty 
breathing, and severe fatigue.  In a letter dated in 
April 2006 the physician averred that the Veteran's symptoms 
were consistent with a history of chronic benzene exposure.  
He further wrote as follows:

Treatment for this condition has required 
multiple courses of corticosteroids which 
have now led to diabetes, hypertension, 
and coronary artery disease.  Despite an 
extensive work-up by a myriad of 
physicians, no obvious diagnosis has ever 
been found that fully explains his 
symptoms and laboratory values.

It has recently become evident that [the 
Veteran] had significant exposure to jet 
fuel while in the service, fuel that 
contained benzene, a known neurotoxin.  
Many studies have shown that this 
additive can, over prolonged and intense 
contact, cause degenerative neurological, 
physiological, and cognitive deficits.  
It may also trigger autoimmune and 
anaphylactic-type episodes similar to 
those experienced by [the Veteran].  Due 
to its deleterious health effects, 
benzene is no longer a significant 
component of jet fuel.

In light of these recent findings, and 
given that most of [the Veteran's] 
symptoms are consistent with a history of 
chronic benzene exposure, it is my 
professional opinion that exposure to JP4 
jet fuel with benzene while this patient 
was in the service was more likely than 
not the cause of his debilitating 
condition all these years.

The physician reiterated his opinion in letters dated in 
November 2007 and October 2008.  

In June 2005 and again in May 2006 the Veteran was accorded a 
VA Compensation and Pension audiology examination.  Pure tone 
threshold testing revealed a flat moderate-severe 
sensorineural hearing loss, bilaterally.  According to the 
examiner, the Veteran's bilateral flat sensorineural hearing 
loss is not a pattern consistent with loud noise exposure.

In a letter dated in August 2005 a private endocrinologist 
advised that he had treated the Veteran from May 2000 to 
March 2005.  He indicated that while the Veteran's multiple 
flushing reactions were of uncertain etiology, they appeared 
to be allergic in nature.  He advised that these reactions 
were treated with multiple supraphysiologic dosages of 
glucocorticoids such as prednisone and triamcinolone from 
1987 to 1999, resulting in iatrogenic Cushing Syndrome.  He 
then averred that the glococorticoids that were used to treat 
the flushing reactions had resulted in diabetes mellitus, 
hypertension, hyperlipidemia, coronary artery disease, 
hypogonadism, and osteopenia.

In a letter dated in March 2006 a private audiologist noted 
the Veteran's report of "exposure to/saturation with" jet 
fuel during service.  She also noted that the Veteran's 
hearing was normal at the time of his discharge from service; 
and the Veteran's reported absence of noise exposure after 
service.  She advised that fuel at the time of the Veteran's 
contamination contained Benzene, which she said was a caustic 
and possibly carcinogenic agent that stays in the body once 
exposed to it.  She added that research on Benzene and 
hearing loss had revealed that Benzene is one of the most 
potent known ototoxic organic solvents, and that hearing loss 
"appears progressive."  She then opined that, based on the 
Veteran's service history of Benzene exposure and documented 
research regarding the ototoxic effects of this chemical, it 
is at least as likely as not that his hearing loss "was 
caused by, or contributed to by his exposure during his tour 
of duty in the service."

In June 2006 the Veteran was accorded a VA Compensation and 
Pension ear examination.  According to the ENT examiner, the 
Veteran "has a bilateral sensorineural hearing loss, which 
he feels is related to his service duties."  He remarked 
that the Veteran did have references with regard to benzene 
and sensorineural hearing loss, and opined that based on this 
document, it is likely that the Veteran's hearing loss is 
related to service duties.  He added that the Veteran's 
hearing loss was more than he would expect for a 65 year old 
patient.

In August 2007, the Veteran was accorded a VA Compensation 
and Pension skin examination.  The examiner opined that it 
was "within the realm of possibility" that the Veteran's 
exposure to jet fuel was the cause of the Veteran's flushing 
syndrome; however, based on the lack of definitive evidence 
of record and on his review of the medical literature it 
remained less likely than not that the Veteran's flushing 
syndrome was due to the exposure to jet fuel during service.  
He acknowledged the literature that the Veteran had 
submitted; however, he noted that the literature did not 
specifically address the condition of flushing syndrome, a 
carconoid-like anaphylactic type episodic reaction as 
experienced by the Veteran.  The examiner concluded that the 
Veteran's specific case remained an enigma, an idiopathic 
condition, even though it has been extensively studied by 
experts.  

In August 2008 the Board referred the case for an independent 
medical opinion.  In a letter dated in October 2009 the 
reviewing physician wrote as follows:

The central issue is whether his 
flushing syndrome is related to 
exposure to jet fuel.  Based on 
extensive diagnostic testing the 
answer to this question is not 
entirely conclusive.  The patient 
was without symptoms for several 
years after exposure indicating at 
least that there was not an 
immediate relationship to exposure 
leading to flushing.  The issue of 
delayed reaction to initial exposure 
manifesting itself as flushing many 
years later is possible but does not 
seem highly plausible.  Based on his 
medical records, it is not possible 
to associate his flushings 
convincingly to his prior exposure 
to jet fuel.

It is very likely that the treatment 
of his flushing at least partly has 
contributed to his diabetes, 
osteopenia, iatrogenic Cushing's 
syndrome and possible to coronary 
artery disease and sleep apnea.  
These illnesses could have been 
partly as a result of treatment with 
corticosteroids.  Regarding his 
hearing loss it is very difficult to 
determine whether this was a result 
of exposure to jet fuel or could 
have resulted from long term 
exposure to noise and the effect of 
aging.

Analysis

The Veteran states that he was saturated with jet fuel during 
service, and the Board finds his assertion, which is 
supported by statements from multiple informants (including 
at least one military eyewitness), to be consistent with the 
circumstances of his service, which entailed refueling and 
defueling military aircraft.  Moreover, medical evidence 
(including that from the Mayo Clinic and VA Compensation and 
Pension examiners) confirms that the Veteran has a flushing 
disorder (characterized by flushing in the neck and chest, 
swelling of the throat, shortness of breath/difficulty 
breathing, and severe fatigue/weakness) and a bilateral 
hearing loss disorder; and numerous physicians have opined 
that the Veteran's flushing attacks and bilateral hearing 
loss may be secondary to his in-service exposure to jet fuel 
benzene.  Even the independent medical expert concedes that a 
link between the Veteran's in-service exposure to jet fuel 
and the post-service onset of flushing attacks and hearing 
loss is possible.  Although a link between the current 
Veteran's flushing disorder and service was doubted by the 
2007 VA Compensation and Pension examiner, he proffered no 
explanation for the Veteran's flushing disorder and related 
symptomatology, and simply concluded that the Veteran's 
specific case "remained an enigma, an idiopathic 
condition."  

The Board consequently finds that the evidence is at least in 
relative equipoise as relates to the Veteran's claims for 
service connection for a flushing disorder and a bilateral 
hearing loss disorder.  Accordingly, and in accordance with 
38 C.F.R. § 3.102, a grant of service connection for a 
flushing disorder and a bilateral hearing loss disorder is 
warranted.

The record also contains evidence that the Veteran has 
incurred additional disabilities secondary to his flushing 
disorder.  Medical records confirm that the Veteran's 
treatment for his flushing attacks includes systemic 
corticosteroids and sometimes subcutaneous epinephrine.  
According to the Veteran's endocrinologist, his diabetes 
mellitus, hypertension, hyperlipidemia, coronary artery 
disease, and osteopenia are attributed to the glucocorticoids 
used to treatment his flushing attacks.  The Veteran's 
pulmonary specialist also opines that the Veteran's diabetes, 
hypertension, and coronary artery disease disorders are 
secondary to corticosteroids taken for treatment of the 
Veteran's flushing attacks; and the record contains no 
medical evidence to the contrary.  In addition, the 
independent medical expert avers that these medications may 
have contributed, "at least partly," to the Veteran's 
development of sleep apnea; and there is no medical evidence 
to the contrary.  Accordingly, with resolution of all 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for diabetes mellitus, hypertension, 
hyperlipidemia, coronary artery disease, osteopenia, and 
sleep apnea, secondary to the Veteran's service-connected 
flushing disorder, is also warranted.  38 C.F.R. §§  3.102, 
3.310.







ORDER

Service connection for a flushing syndrome, characterized by 
symptoms that include difficulty swallowing (claimed as 
dysphagia); shortness of breath; and severe weakness/fatigue, 
is granted.

Service connection for diabetes mellitus is granted.

Service connection for coronary artery disease is granted.

Service connection for hypertension is granted.

Service connection for osteopenia is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


